Citation Nr: 0324766	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  96-48 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence in order to reopen a claim of service connection for 
the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1965.  He died in September 1992.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
cause of the veteran's death was denied by a RO decision 
dated February 1993; the appellant was notified of that 
determination and of her appellant rights, but she did not 
complete an appeal.

2.  The appellant sought to reopen her claim for service 
connection for the cause of the veteran's death in March 
1996.

3.  Evidence received since the February 1993 rating decision 
is so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

4.  The veteran's death certificate shows that he died in 
September 1992 of acute anterior and inferior myocardial 
infarctions due to or as a consequence of atherosclerotic 
coronary artery disease; no other disorders were reported on 
the death certificate as causing or contributing to the 
death.

5.  During the veteran's lifetime, service connection was 
established for history of Reiter's syndrome with chronic 
iritis, urethritis and psoriatic arthritis lumbar spine, 
evaluated as 40 percent disabling; limitation of motion of 
the right ankle due to psoriatic arthritis, evaluated as 20 
percent disabling; limitation of motion of the left ankle due 
to psoriatic arthritis, evaluated as 20 percent disabling; 
limitation of motion of the right hand due to polyarticular 
psoriatic arthritis, evaluated as 10 percent disabling; 
limitation of motion of the left hand due to polyarticular 
psoriatic arthritis, evaluated as 10 percent disabling; 
limitation of motion of the right wrist due to polyarticular 
psoriatic arthritis, evaluated as 10 percent disabling; 
limitation of motion of the left wrist due to polyarticular 
psoriatic arthritis; limitation of motion of the left hip due 
to polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the right hip due to 
polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the right elbow due to 
polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the left elbow due to 
polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the right shoulder due to 
polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the left right shoulder 
due to polyarticular psoriatic arthritis, evaluated as 10 
percent disabling; limitation of motion of the right knee due 
to polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; limitation of motion of the left knee due to 
polyarticular psoriatic arthritis, evaluated as 10 percent 
disabling; glaucoma, evaluated as 30 percent disabling.

6.  In a rating action of October 1989, the RO assigned a 
combined rating for the service-connected disabilities of 40 
percent, effective in October 1986, and an 80 percent rating, 
effective in August 1989; in a rating decision of March 1990, 
the RO assigned a combined rating for the service-connected 
disabilities of 90 percent effective in November 1990.

7.  The veteran's acute anterior and inferior myocardial 
infarctions, and atherosclerotic coronary artery disease 
occurred many years after his active service was completed, 
and none of these disorders were the result of a disease or 
injury he had in service or secondary to a service connected 
disorder or treatment of a service connected disorder.

8.  The veteran died in a private hospital in September 1992 
of acute anterior and inferior myocardial infarctions due to 
or as a consequence of atherosclerotic coronary artery 
disease.

9.  The service-connected disabilities did not contribute 
substantially or materially to the veteran's death, combine 
to cause death, or lend assistance to the production of 
death.


10.  A disability or additional disability claimed as 
residuals of treatment of Reiter's syndrome by the Department 
of Veterans Affairs is not demonstrated by objective clinical 
evidence.




CONCLUSIONS OF LAW

1.  The RO's February 1993 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the February 1993 rating decision 
is new and material, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2002).

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death based on VA 
hospital care and medical treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
outpatient treatment records dated 1970 to 1992; VA 
outpatient clinic examinations dated November 1990 and 
November 1992; St. Vincent Hospital autopsy report dated 
September 1992; St. Vincent Hospital terminal treatment 
report dated September 1992; March 1996, December 1996, and 
September 1997 statements from the appellant; transcript of 
May 1998 RO hearing; transcript from May 2001 Travel Board 
hearing; independent medical opinion from J.B.K., M.D., dated 
January 2003.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In an October 2001 statement of the case the appellant was 
informed of the VCAA.  In accordance with the requirements of 
the VCAA, she was informed of what evidence and information 
VA would be obtaining.  They explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate her claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material

The appellant had filed for service connection for the 
veteran's cause of death in 1992.  The appellant's claim for 
cause of death was denied by a decision in February 1993.  

The appellant attempted to reopen her claim in March 1996.  
By a rating decision dated October 2000, the appellant was 
informed that her claim continued to be denied and she would 
have to submit new and material evidence to reopen her claim.  
Service connection for claims may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the February 1993 RO 
decision consisted of service medical records, VA outpatient 
clinic examinations dated November 1990, autopsy report from 
St. Vincent Hospital dated September 1992, terminal treatment 
report from St. Vincent Hospital dated September 1992, and 
death certificate.  Service medical records show no evidence 
of cardiovascular disease during service.  Separation 
examination showed cardiovascular system normal and blood 
pressure normal.  There was no medical evidence showing 
treatment within one year of separation from service.  A 
November 1992 ophthalmology examination found chronic 
glaucoma in both eyes with an opinion indicating that the 
recurrent iritis due to Reiter's syndrome probably caused the 
glaucoma.  The autopsy report from St. Vincent Hospital 
showed a final anatomic diagnosis of coronary 
atherosclerosis, noting that the disease was most notable in 
the left anterior descending coronary artery, which had a 
superimposed thrombus.  The right coronary artery was larger 
vessel, but also contained extensive atherosclerotic plaque 
material.  With superimposed thrombus formation in this 
artery, the vascular compromise caused an acute decrease in 
myocardial oxygen supply.  The imbalance between myocardial 
oxygen demand and supply caused the massive acute myocardial 
infarct involving the entire septum, apex, and posterior wall 
of the heart.  Terminal treatment records from St. Vincent 
show that the veteran was admitted after collapsing in the 
barbershop where he worked.  It was determined that the 
veteran had suffered a heart attack.  It was not possible to 
resuscitate the veteran.  The death certificate shows that 
the veteran died at a private hospital of an acute myocardial 
infarction due to atherosclerotic coronary artery disease.

Evidence received since the February 1993 rating decision 
consists of the following: 

A March 1996 statement from the appellant indicating that a 
doctor from the VA told her that the veteran would die from 
Reiter's syndrome and arthritis condition.  She wrote that 
she was going to get a statement from him if she was able to.  
She indicated that the veteran's condition caused him to go 
blind, and that she had read that an operation like that 
could cause a heart attack.

In a December 1996 statement, the appellant wrote that the 
pain pills alone were killing the veteran, and destroying his 
liver, kidneys, and probably his heart too.  In a September 
1997 statement, the appellant submitted a self-described page 
from Harrison's principles of internal medicine, specifically 
relating to cardiac tumors.

At her May 1998 RO hearing, the appellant testified that a VA 
doctor told her that her husband's disease was not going to 
get better, and that he was going to die from it one day.  
She indicated that the doctors at St. Vincent told her that 
her husband's experimental medicines had side effects.  She 
stated that her husband had been taking Indocin for 8 years 
for pain.  She indicated that her husband had his heart 
attack soon after he started taking an experimental 
medication.  She stated that a doctor told her that when you 
have heart trouble, it affects your eyes first.  She 
testified that the doctor who performed the surgery at St. 
Vincent told her that taking the experimental medicine and 
the Indocin could have killed the veteran.  She stated that 
the doctor at the VA told her that the Reiter's disease would 
kill the veteran in time.  At the hearing, the appellant 
submitted a page from the Physician Desk Reference regarding 
precautions to take with the use of Indocin.

At her May 2001 Travel Board hearing, the appellant testified 
that the veteran's Reiter's syndrome combined with his 
medication killed him.  She indicated that the veteran was 
taking about 10 pain pills a day.  She testified that the 
Indocin was prescribed for pain from the Reiter's syndrome.  

The testimony given by the appellant at her hearings in May 
1998 and May 2001 suggest an etiological relationship between 
the veteran's Reiter's syndrome and the medication taken for 
that syndrome and his heart attack.  Such evidence is clearly 
new and of such significance that it must be considered to 
fairly adjudicate the appellant's claim.  

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the veteran's 
cause of death.

A.  Cause of the veteran's death

As noted above, service medical records do not show that the 
veteran developed heart disease during service and there is 
no medical evidence that it developed within one year after 
service.

VA treatment records show that the veteran was being treated 
for Reiter's syndrome and related psoriatic arthritis and he 
was prescribed Indocin and other medications for treatment of 
these conditions.  A December 1970 x-ray showed an enlarged 
heart, but a follow-up x-ray in January 1971 indicated the 
veteran's heart was normal in size.  In July 1975, the 
veteran was seen fro complaints of chest pain.  He did not 
have a history of heart disease, high blood pressure, or 
diabetes.  An electrocardiogram (ECG) conducted in July 1975 
was within normal limits.  A subsequent ECG in September 1975 
identified an old inferior myocardial infarction.  Subsequent 
treatment records did not show a diagnosis for or treatment 
of coronary artery disease.  

In January 2003, the Board asked for an independent medical 
expert opinion concerning the appellant's contentions that 
the Reiter's syndrome caused or contributed to the veteran's 
death and in the alternative the Indocin that the veteran was 
taking for treatment of his Reiter's syndrome caused his 
atherosclerotic coronary artery disease and his myocardial 
infarctions.

A medical opinion was rendered in January 2003 by J.B.K., 
M.D., Chair of Medicine, UMDNJ.  The expert reviewed the 
veteran's claims file and indicated the following: that the 
veteran died in September 1992.  He had collapsed and was 
brought to St. Vincent's Hospital and Medical Center with an 
electrocardiogram indicating myocardial infarction.  Cardiac 
catheterization and coronary arteriography revealed total 
occlusion of the proximal left anterior decending artery 
before the origin of the major diagonal branch.  The right 
coronary artery was also occluded.  Balloon angioplasty and 
urokinase administration were unsuccessful in effecting 
recanalization and the veteran was taken to the operating 
room where CABG was performed, (three vein grafts) and intra-
aortic balloon was inserted.  However, the veteran died in 
cardiogenic shock and an autopsy revealed the following: 
coronary atherosclerosis, involving left anterior descending 
coronary artery, severe, with proximal occlusion and distal 
thrombotic occlusion.  Right coronary artery, mild, with 30 
percent proximal stenosis and thromboitc occlusion distally.  
Acute massive posteroseptal myocardial infarction, including 
anterior papillary muscle.  Status post triple coronary 
artery bypass graft, all grafts intact and patent passive 
congestion of the lungs.  Clinical history of Reiter's 
syndrome.  Excoriative psoriasis.

The expert indicated that the veteran suffered from Reiter's 
syndrome and psoriatic arthritis.  He apparently did not 
report history related to coronary artery disease prior to 
the final episode.  The veteran was treated with Indocin 
among other things and he was service connected for Reiter's 
syndrome with chronic iritis, urithritis, and psoriatic 
arthritis of the lumbar spine.  The expert responded as 
follows:

(1)  Although Reiter's syndrome may be associated with 
cardiovascular changes, it was not the immediate or 
underlying cause of the veteran's death.  Aortitis and heart 
block have been reported in patients with this syndrome and 
on occasion coronary ostial stenosis may occur.  However, in 
this particular case, the sites of coronary obstruction were 
distal to the ostia and in all likelihood due to coronary 
atherosclerosis.

(2)  Reiter's syndrome was not at least as likely as not 
etiologically related to coronary artery disease, the cause 
of death, in this case for the reasons mentioned under (1) 
above.

(3)  It was not at least as likely as not that that the 
Reiter's syndrome contributed substantially or materially to 
the veteran's death.  The death of the veteran was due to 
coronary artery disease, while the cardiovascular disease of 
Reiter's syndrome was related to the aorta or potentially to 
the coronary ostia.  The heart block observed was probably 
due to the acute myocardial infarction.

(4)  It was not likely that the Reiter's syndrome lent 
assistance to the production of the veteran's death since the 
death was due to an acute myocardial infarction most probably 
due to coronary atherosclerosis.

(5)  It was not likely that the veteran's Reiter's syndrome 
resulted in debilitating effects and general impairment of 
health sufficient to render the veteran less capable of 
surviving the acute myocardial infarction with total 
occlusion of both the left anterior descending and right 
coronary arteries.

(6)  It was not likely that Indocin caused the acute 
myocardial infarction or atherosclerotic coronary disease in 
the veteran.  Although Indocin could be associated with water 
rentention and elevation of blood pressure, and although it 
might potentially impair myocardial healing, it possesses 
antiplatelet activity akin to that of aspirin, which was used 
for the prevention of myocardial infarction.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, entitlement 
to service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  A veteran's death will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

The service medical records do not include a diagnosis of a 
cardiovascular disorder.  The post-service medical records 
also do not show diagnosis of cardiovascular disease until 
many years after separation from service.  There is no 
medical evidence linking the veteran's cardiovascular disease 
and coronary atherosclerosis to service.  In addition, an 
independent expert opinion rendered in January 2003 found no 
link between the veteran's service connected Reiter's 
syndrome and its treatment with Indocin and the veteran's 
cause of death.

The veteran had significant service-connected disabilities, 
which warranted a rating as high as 90 percent in the last 
years of his life.  Therefore, it is necessary to consider 
whether the service-connected disabilities contributed to his 
death.  The appellant contends that the service-connected 
disabilities caused the death, but the question of whether 
any particular disorder caused or contributed to the death is 
a matter that can only be resolved by competent medical 
evidence.  In this case, the death certificate makes no 
mention of the service-connected disabilities, and the 
available medical reports do not establish a connectiojn 
between the service-connected disabilities and the death.  
The only medical opinion in the record that clearly addresses 
the question is the 2003 medical expert opinion, and that 
opinion unequivocally finds that the service-connected 
Reiter's syndrome did not cause or contribute to the death.

The statements of the appellant constitute the only evidence 
of record suggesting a nexus between the cause of the 
veteran's death and service.  There is no doubt of the 
sincerity of the beliefs articulated by the appellant and the 
Board is sympathetic with her in view of the death of her 
husband.  However, it must be emphasized that there is no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As the appellant is 
not a medical expert, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



C.  DIC under the provisions of 38 U.S.C. § 1151

As noted above, the appellant contends that the veteran's 
Reiter's syndrome and treatment with Indocin were linked to 
his cardiac condition, which resulted in his death.

Service medical records do not show that the veteran 
developed heart disease during service and there is no 
medical evidence that it developed within one year after 
service.

VA treatment records show that the veteran was being treated 
for Reiter's syndrome and related psoriatic arthritis and he 
was prescribed Indocin and other medications for treatment of 
these conditions.  A December 1970 x-ray showed an enlarged 
heart, but a follow-up x-ray in January 1971 indicated the 
veteran's heart was normal in size.  In July 1975, the 
veteran was seen for complaints of chest pain.  He did not 
have a history of heart disease, high blood pressure, or 
diabetes.  An electrocardiogram (ECG) conducted in July 1975 
was within normal limits.  A subsequent ECG in September 1975 
identified an old inferior myocardial infarction.  Subsequent 
treatment records did not show a diagnosis for or treatment 
of coronary artery disease.  

A private medical opinion rendered in January 2003 found no 
link between the veteran's service connected Reiter's 
syndrome and its treatment with Indocin and the veteran's 
cause of death.

Significant relevant changes in the law made during the 
course of this appeal and applicable to claims of this kind 
require that some detailed discussion on the matter be 
provided.  The governing statutory law is set forth at 38 
U.S.C.A. § 1151.  That section provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition, which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith. 
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, we note that earlier interpretations of the statute and 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the Court in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The United 
States Court of Appeals for the Federal Circuit issued a 
decision in the same case in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court in 
Brown v. Gardner, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97.  It appears the claim 
herein was filed on March 28, 1997, so it must be adjudicated 
in accord with the earlier version of 38 U.S.C.A. § 1151 and 
the May 23, 1996, final regulation.  (See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).)  Thus, neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required here.

As previously noted, in order to warrant compensation under 
38 U.S.C.A. § 1151, the evidence must show " . . . an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, . . ., and 
[that] such injury or aggravation results in additional 
disability to or the death of such veteran . . . ." 38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).  To the 
same point, 38 C.F.R. § 3.358(a) provides that: "Where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of . . . medical or surgical 
treatment, . . . compensation will be payable for such 
additional disability."

The record in this case does not establish the current 
presence of any disability or additional disability in the 
veteran as a result of VA treatment of Reiter's syndrome.  VA 
treatment records show that the veteran was being treated for 
Reiter's syndrome and related psoriatic arthritis and he was 
prescribed Indocin and other medications for treatment of 
these conditions.  In January 2003 an independent medical 
opinion was received concerning the appellant's contentions 
that the Reiter's syndrome caused or contributed to the 
veteran's death and in the alternative that the Indocin the 
veteran was taking for treatment of his Reiter's syndrome 
caused his atherosclerotic coronary artery disease and his 
myocardial infarctions.  The examiner noted that the veteran 
suffered from Reiter's syndrome and psoriatic arthritis and 
apparently did not report history related to coronary artery 
disease prior to final episode.  The examiner opined that the 
Reiter's syndrome was not etiologically related to coronary 
artery disease, the cause of death.  He indicated that it was 
not likely that the Reiter's syndrome contributed 
substantially or materially to the veteran's death.  The 
death of the veteran was due to coronary artery disease, 
while the cardiovascular disease of Reiter's syndrome was 
related to the aorta or potentially to the coronary ostia.  
The heart block observed was probably due to the acute 
myocardial infarction.  In addition, it was noted that it was 
not likely that the treatment of the veteran with Indocin 
caused anterior and inferior wall myocardial infarctions or 
atherosclerotic coronary artery disease.  Therefore, a 
disability warranting compensation under the provisions of 38 
U.S.C.A. § 1151 is not established.  

In reaching this decision, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 49.  In light of the 
above, it is found that the 



evidence does not show that the veteran suffered any 
additional disability as the result of VA treatment from his 
Reiter's' syndrome.  Therefore, his claim for compensation 
pursuant to 38 U.S.C.A. § 1151 must be denied.


ORDER

New and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death.  

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment is denied.



	                        
____________________________________________
	G. H. SHUFLET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

